Title: To Thomas Jefferson from John Carey, 1 May 1793
From: Carey, John
To: Jefferson, Thomas



Sir
May 1st. 1793.

I have the honor of presenting to you the remainder of my manuscripts; and beg leave to observe, that there are a few of the concluding books of each of the two parcels, which you have not yet inspected.
I refrain, Sir, from expressing here my obligations, as well for the many favors I have received from you, as for the polite and easy condescension with which they were conferred, well aware, that expressions of thanks, however pleasing to the grateful heart from whence they flow, are least acceptable to those who are best entitled to receive them. I shall therefore content myself with declaring, in the plain language of sincerity, that, with unfeigned respect and gratitude, I have the honor to be, Sir, Your most obliged, and most obedient humble Servant,

John Carey

